Citation Nr: 1036024	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  03-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel







INTRODUCTION

The veteran had active service in the United States Army from 
April 1991 to September 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The case was remanded by the Board for further 
evidentiary development in November 2004, July 2007, and Mary 
2009.  The case is ripe for appellate review.  It is noted that 
the Veteran now resides in the State of Utah.  


FINDING OF FACT

The competent medical evidence supports a finding that the 
Veteran's cognitive disorder clearly and unmistakably pre-existed 
entry into service; the evidence is in equipoise as to whether 
the condition was aggravated by military service.  


CONCLUSION OF LAW

Service connection for a cognitive disability, to include an 
organic brain disorder is warranted.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2009).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2009).  
Information means non-evidentiary facts, such as the claimant's 
address and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 
C.F.R. § 3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim of service connection for a cognitive 
disorder.  Therefore, no further development is needed with 
respect to this claim.  

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the veteran experiences a disability 
resulting from an injury or disease contracted in line of duty, 
or for aggravation of a preexisting injury or disease contracted 
in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 

A veteran will be presumed to have been in sound condition when 
examined, accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 3.304 (2006).  History 
provided by the veteran of the preservice existence of conditions 
recorded at the time of the entrance examination does not, in 
itself, constitute a notation of a preexisting condition.  38 
C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

In order to rebut the presumption of soundness, the government 
must show by clear and unmistakable evidence that (1) a veteran's 
disability existed prior to service and (2) that the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003.  A pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

Analysis

The Veteran claims that he had a cognitive disability prior to 
his entry into active service, and that as a result of military 
service, the disorder was aggravated beyond the natural course of 
the disease process.  

The record contains numerous pre-service reports, which indicate 
that the Veteran was treated for hyperactivity and behavior 
problems during childhood.  At service entry, there is no 
documentation of any neurological or psychiatric abnormality, and 
there is no evidence of consultations for such disorders during 
service.  The Veteran was, however, discharged from service due 
to an inability to comply with Army standards.  Specifically, it 
was determined that the Veteran had substandard appearance and 
poor performance, and he was found to be unsuitable for continued 
service on active duty.  

The Veteran was diagnosed as having a personality disorder, with 
limited intelligence, during an August 1996 VA examination.  At 
this examination, the Veteran was noted to have problems with 
hygiene and memory, answering "I don't know" to numerous 
questions regarding his personal history.  No opinion was made 
with respect to the etiology of this condition.  

Pursuant to Board instructions, the Veteran has recently been 
afforded comprehensive VA psychiatric and neurological 
examinations to address whether he had an acquired organic brain 
disorder and/or psychiatric cognitive disorder, and if so, 
whether that condition was caused by active service, or if 
determined to pre-exist service, whether it was aggravated by 
active duty.  Two opinions were received, and a VA neurologist 
determined that the Veteran did, in fact, experience an organic 
brain disorder.  Indeed, this August 2009 report assessed a 
cognitive impairment dating back to childhood.  Although the 
exact nature of the condition was "obscure," the neurologist 
was sure that an organic brain disorder was currently present.  
Regarding etiology, the neurologist believed that the organic 
condition was not caused by service, as the medical reports of 
childhood indicated that it was a pre-existing condition.  The 
examiner stated that the neurological organic brain disorder, on 
its own, was not aggravated by military service; however, he did 
opine that a superimposed cognitive psychiatric condition might 
also be present.  

Regarding any current psychiatric manifestations, the Veteran was 
afforded a comprehensive VA psychiatric examination in September 
2009.  On Axis I, a cognitive disorder was assessed.  There was 
no Axis II diagnosis made, and with regard to the cognitive 
disorder, the examiner stated that the condition pre-existed 
service, and thus was not likely caused by service.  Regarding 
aggravation of a pre-existing condition, the examiner could not 
resolve the issue without resort to speculation; however, the 
examiner felt that the information supporting the claim of 
aggravation was "mixed."  The examiner noted that the Veteran 
had better social interaction and was able to obtain a commercial 
driver's license after service; however, some post-service 
treatment records (e.g. the 1996 VA assessment) noted the Veteran 
to be unemployable due to his cognition difficulties (a problem 
that did not arise until active duty).  

As noted above, a veteran will be presumed to have been in sound 
condition when examined, accepted and enrolled for service except 
as to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 C.F.R. § 
3.304.  Here, the Veteran's service entrance examination revealed 
no neurological or psychiatric disability.  Thus, he is presumed 
to have been sound at entrance.  

In order to rebut the presumption of soundness, the government 
must show by clear and unmistakable evidence that (1) a veteran's 
disability existed prior to service and (2) that the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-
2003.

The evidence in the case supports a conclusion that the Veteran's 
cognitive disorder clearly and unmistakably pre-existed service.  
Both a VA neurologist and psychiatrist have determined this to be 
the case, with the pre-service annotations of behavioral 
abnormality forming the basis of their conclusions.  

Nonetheless, in order to rebut the presumption of soundness the 
evidence must also show, clearly and unmistakably, that the 
disability was not aggravated during service.  The Board notes 
that the Veteran's behavioral problems existed in the late 1970s, 
and were relatively latent in the Veteran until the period prior 
to his separation from active duty in 1993.  That is, there is no 
record of treatment throughout the Veteran's teen and immediate 
pre-service years; however, his hygiene issues and behavioral 
unsuitability manifested during service.  Thus, there is clearly 
some evidence of an increase in psychiatric symptoms during 
service, which were so severe as to prevent the Veteran from 
serving out the remainder of his enlistment contract.  Also, only 
three years after service separation, the Veteran was determined 
to have significant cognition difficulties which contributed to 
his inability to find work.  Thus, the Board cannot find that the 
evidence clearly and unmistakably shows that the disability was 
not aggravated in service.  Thus, the presumption of soundness at 
entrance is not rebutted.  The Board recognizes the legally 
created fiction this creates-despite the showing that the 
disability pre-existed service, the Board must find that he was 
sound at entrance.  

Here, the 2009 psychiatric examiner could not unequivocally state 
that the behavioral manifestations in service were due to the 
natural progression of the disease.  Indeed, quite to the 
contrary, the examiner felt that there were "mixed" findings as 
to whether "aggravation" of the pre-existing cognitive disorder 
occurred in service.  Essentially, the examiner concluded that 
the evidence was in equipoise regarding in-service aggravation.  
Thus, inasmuch as the Veteran must be deemed to have been sound 
at entrance, service connection for a cognitive disorder will be 
granted.  


ORDER

Entitlement to service connection for a cognitive disorder is 
granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


